Citation Nr: 1138393	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  09-35 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel

INTRODUCTION

The Veteran had active military service from October 1965 to October 1967, during the Vietnam Era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In July 2011, the Veteran testified at a travel board hearing, sitting at the RO, before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The May 2011 Supplemental Statement of the Case neither cites nor discusses the February 24, 2011 VA examination report, albeit, it discussed the February 18, VA examination.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  However, the representative did not demand a remand for initial RO consideration.  He stated, in essence, that he did not want to suggest a remand for another examination unless only one VA examination was conducted.  (See July 2011 Hearing Transcript, p. 19).  The Board construes this statement as an implied waiver of review by the RO.  See 38 C.F.R. §  19.37; see generally Williams v. Principi, 15 Vet.App. 189, 199 (2001) (en banc); Tellex v. Principi, 15 Vet.App. 233, 240 (2001); and Maxson v. Principi, 15 Vet.App. 241, 242 (2001) (per curiam order).  In this case, the appellant waived the applicability of the VCAA when opposing the Secretary's motion for a VCAA remand and stating that remanding his case on the basis of the VCAA would prejudice him).  See Janssen v. Principi, No. 99-2229 (Court of Appeals for Veterans Claims, Dec. 27, 2001) (the duty to assist and provide notice provisions of the VCAA are waivable).




FINDINGS OF FACT

1.  The Veteran's claimed bilateral hearing loss has been shown to be at least as likely as not attributable to noise exposure in service.

2.  The Veteran's claimed tinnitus has been shown to be at least as likely as not attributable to noise exposure in service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).  

2.  Resolving all reasonable doubt in the Veteran's favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefits sought on appeal.

Any defect, if one exists, with respect to either the duty to notify or the duty to assist must be considered harmless and will not be discussed.

II.  Service Connection for Hearing Loss and Tinnitus

The Veteran asserts that he is experiencing bilateral hearing loss and tinnitus that is due to noise exposure from service, namely in connection with noise exposure from pneumatic chipping hammers, gunnery, helicopters, harrier jump jet test, pump room (fueling), and aircrafts.  (See February 2011 written statement; July 2011 Hearing Transcript, pp. 5, 9).  He also asserts continuity of symptoms since service.  (Id. at 6.)

The Veteran's DD Form 214 reflects that he was an Aviation Boatswain's Mate with the USS Raleigh.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for an organic disease of the nervous system, such as a sensorineural hearing loss, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and, therefore, a presumptive disability.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. § 3.309(a).

The applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385.

Service treatment records reflect that the Veteran's hearing was within normal limits upon induction into service in September 1965 and recorded at 15 for both ears.  An April 1971 examination did not record any audiometric data.

In October 2009, the Veteran underwent a private audiological evaluation.  Hearing was within normal limits through 1000 Hz with a mild to moderately severe sensory loss through 8000 Hz.  It was recommended that he obtain a hearing aid.

In an October 2009 written statement, the Veteran's wife stated, in part, that she has known her husband since 1965.  She stated that she remembered him complaining about noise/ringing in his ears since service.  And that, while he was on active duty he wore no hearing protection.

A February 2011 written statement from the Veteran's son stated that the Veteran often complained of ringing in his ears and had difficulty hearing.

On February 18, 2011, the Veteran underwent a VA examination.  The VA examiner reviewed the claims file.  The Veteran told the VA examiner that his onset of hearing loss and tinnitus occurred 20 years ago.  He stated that while he was in the military he worked in the pump room, primarily pumping fuel to the flight deck.  He also stated that he was exposed to a variety of aircraft, including jet engines and helicopters, noise.  He wore no hearing protection.  As a civilian he worked for a manufacturing plant for 32 years.  He held a variety of jobs, including production line, shipping, compounding, sale, and making product.  He stated that he used hearing protection and had annual hearing tests.  He denied recreational noise exposure.

The February 18, 2011 VA audiological examination revealed the following:



HERTZ



1000
2000
3000
4000
RIGHT
15
30
60
55
LEFT
15
25
60
65

The average pure tone threshold was 15 dB in the right ear and 10 dB in the left ear.  The word recognition score was 94 percent for the right ear and 96 percent for the left.  The Veteran was diagnosed with hearing that was within normal limits to a 1000 Hz with a mild sensory loss at 2000 Hz, sloping to moderately severe by 3000 Hz, recovering slightly at 6000 Hz in the right ear.  Hearing was within normal limits to borderline normal through 2000 Hz, sloping to moderately severe at 3000 Hz, and recovering slightly at 6000 Hz in the left ear.  He stated that tinnitus was reported, and that while hearing loss was present, it may be associated with his hearing loss.  He stated that the etiology for tinnitus was unclear.

He concluded that there was no evidence of hearing loss located within the c-file, no complaints of hearing gloss or tinnitus located within the c-file during military service, and that the Veteran was exposed to excessive noise as a civilian (although he wore hearing protection).  He concluded that the hearing loss and tinnitus were less likely related to his military because there was no evidence that at the time of service, or shortly thereafter the hearing loss or tinnitus existed.

The Veteran underwent another VA examination on February 24, 2011.  The VA examiner did not review the claims file.  The VA examiner noted that the Veteran served in the United States Navy as a Boatswain's Mate.  He reported that he had bilateral hearing loss and constant bilateral low-pitched tinnitus with occasional fluctuations in high pitch for roughly about 20 years with a gradual decline over the years.  He further told the VA examiner that he was exposed to gunfire, jet engines, helicopters, pump room, and aircraft noise during service.  Upon examination, the Veteran was diagnosed with bilateral sensorineural hearing loss and tinnitus.  The VA examiner concluded that it was as least as likely as not that the hearing loss and tinnitus were related to his noise exposure during his time in service in conjunction with a natural decline with aging.

Although the February 18, 2011 VA examiner reviewed the claims file, the rationale for his conclusion of lack of nexus is flawed.  The VA examiner relied on the absence of complaints in the service treatment records to render his negative nexus opinion.  He did not consider Veteran's statements, nor other lay statements, regarding continuity since service.  Dalton v. Nicholson, 21 Vet. App. 23 (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  Therefore, the Board finds this examination of limited probative weight.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.").  

Although the February 24, 2011 VA examiner did not review the claims file, the Court has held that a medical opinion may not be discounted solely because of lack of claims file review.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.").  Here, the VA examiner's opinion was based on a factually accurate history and the VA examiner provided sound reasoning when rendering a positive nexus.

The Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In ascertaining the competency and probative value of lay evidence, recent decisions of the United States Court of Appeals for Veterans Claims (Court) have underscored the importance of determining whether a layperson is competent to identify the medical condition in question.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

Here, the Veteran is competent to attest to difficulty hearing noises and ringing in his ears.  In sum, the Board finds the Veteran's statements, to include his wife's and son's statements, regarding the onset of his symptomatology plausible, credible, and of probative value.  As such, their opinions are probative as to the description of the Veteran's symptomatology, chronicity, and nexus.  

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claims as to the theory of direct service connection.  The Veteran, however, is entitled to the "benefit of the doubt" when there is an approximate balance of positive and negative evidence (i.e., where the evidence supports the claim or is in relative equipoise, the appellant prevails).  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Here, the Board finds the evidence of record to be in relative equipoise and thus determines that the totality of evidence establishes that the Veteran's hearing loss and tinnitus are related to service and that he has had chronic symptoms ever since.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the criteria for establishing entitlement to service connection are met.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


